


AMENDMENT TO
EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is entered into as of
May 29, 2015, by and between The New Home Company Inc., a Delaware corporation
(the “Company”) and Wayne Stelmar (“Executive”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Employment Agreement (as defined below).


WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of January 30, 2014 (the “Employment Agreement”) which sets
forth the terms and conditions of Executive’s employment by the Company; and


WHEREAS, in connection with Executive’s change in position with the Company, the
Company and Executive desire to amend the Employment Agreement as set forth in
this Amendment.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Executive hereby amend the Employment Agreement as
follows, effective as June 26, 2015:


1.    Each of the first two sentences of Section 2(a) of the Employment
Agreement is hereby amended by deleting each reference to the phrase “Chief
Financial Officer” and replacing such reference with the phrase “Chief
Investment Officer”.


2.    Section 2(a) of the Employment Agreement is hereby amended by adding the
following language to the end of such Section:


“Notwithstanding anything to the contrary contained herein, Executive
acknowledges and agrees that none of (i) Executive’s appointment and/or service
as Chief Investment Officer, (ii) any action by the Company causing Executive to
cease to serve as Chief Financial Officer, or (iii) any action taken by the
Company in connection with any of the foregoing (including the appointment of a
new Chief Financial Officer of the Company) shall constitute a breach of this
Agreement, or constitute Good Reason or a termination of Executive’s employment
without Cause for purposes of this Agreement or any other agreement between
Executive and the Company or its subsidiaries or affiliates, and Executive
hereby consents to such actions.”


3.    This Amendment shall be and is hereby incorporated in and forms a part of
the Employment Agreement.


4.     Except as amended and set forth herein, the Employment Agreement shall
continue in full force and effect.










--------------------------------------------------------------------------------






[SIGNATURE PAGE FOLLOWS]
    






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto.


 
 
THE NEW HOME COMPANY INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ H. Lawrence Webb
 
 
 
Name: H. Lawrence Webb
 
 
 
Title: Chief Executive Officer







 
 
"EXECUTIVE"
 
 
 
 
 
 
 
 
 
 
/s/ Wayne Stelmar
 
 
Wayne Stelmar
 
 
 
 







